Exhibit 10.2


SECURED PROMISSORY NOTE
OF
WAFERGEN, INC.


$1,250,000
January 6, 2014



Wafergen, Inc., a Delaware corporation (the “Company”), for value received,
hereby promises to pay to the order of IntegenX Inc., a California corporation
(the “Holder”), at the address set forth in Section 8 hereof, in lawful money of
the United States of America (“Dollars” or “$”) and in immediately available
funds, the principal amount of One Million Two Hundred Fifty Thousand
Dollars ($1,250,000) (the “Principal”), plus all accrued and unpaid Interest (as
defined below), as set forth in this Secured Promissory Note (this
“Note”).  This Note is delivered pursuant to, and subject to the terms and
conditions of, the Asset Purchase Agreement of even date herewith (the “Purchase
Agreement”) by and between the Company and Holder.
 
The following is a statement of the rights of the Holder and the conditions to
which this Note is subject, and to which the Company and, by the acceptance of
this Note, the Holder agree:
 
    1.           Principal; Interest; Prepayment.
 
    (a)           Principal.  Principal shall be due and payable in a single
installment on January 6, 2017 (the date the Principal shall be due, the
“Maturity Date”).
 
    (b)           Interest. Interest on this Note (“Interest”), during the
period from the date hereof through the Maturity Date, shall accrue at a fixed
rate of eight per cent (8%) on the outstanding Principal balance, and shall be
due and payable in a single installment on the Maturity Date.  Interest shall be
calculated on the basis of a 360 day year.  The rate of interest payable under
this Note from time to time shall in no event exceed the maximum rate, if any,
permissible under applicable law.  If the rate of interest payable under this
Note is ever reduced as a result of the preceding sentence and at any time
thereafter the maximum rate permitted by applicable law shall exceed the rate of
interest provided hereunder, then the rate provided for hereunder shall be
increased to the maximum rate permitted by applicable law for such period as
required so that the total amount of interest received by the Holder is that
which would have been received by the Holder but for the operation of the
preceding sentence.
 
    (c)           Prepayment.
 
    (i)           Optional Prepayment.  The Principal and Interest may be
prepaid, in whole or in part, by the Company at any time, without the consent of
the Holder and without premium or penalty.  If prepaid in part, such prepayment
will be applied first to accrued but unpaid interest and then to unpaid
principal.
 
    (ii)           Mandatory Prepayment.  If the Company or WaferGen
Bio-Systems, Inc., a Nevada corporation and the sole member of the Company
(“Parent”), completes an equity offering yielding net cash proceeds to the
Company or Parent of at least $15,000,000 (a “Qualifying Equity Offering”), then
the Principal and Interest shall be prepaid, without premium
 

 
 

--------------------------------------------------------------------------------

 

or penalty, by the Company within forty-five (45) days of the closing of the
Qualified Equity Offering.
 
2.           Security Agreement.  The Company’s performance of this Note is
secured pursuant to that certain Security Agreement of even date herewith by and
between Company and Holder (the “Security Agreement”).
 
3.           Events of Default.  If one or more of the following events (“Events
of Default”) shall have occurred and be continuing:
 
(a)           the Company shall fail to pay when due (whether upon acceleration
or otherwise) the Principal of, or Interest on, this Note and such failure to
pay is not remedied within five (5) Business Days following written notice (as
defined below);
 
(b)           the Company is in material breach of the Security Agreement, which
breach shall not have been cured within fourteen (14) days after receipt of
written notice thereof.
 
(c)           the Company shall commence a voluntary case or other proceeding
seeking liquidation or other relief with respect to itself or its debts under
any bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official for itself or any substantial part of its property, or shall
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it,
or shall make a general assignment for the benefit of creditors or shall take
any corporate action to authorize any of the foregoing;
 
(d)           an involuntary case or other proceeding shall be commenced against
the Company seeking liquidation or other relief with respect to its debts under
any bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official for them or any substantial part of their property, and such
involuntary case or other proceeding shall remain undismissed for a period of
ninety (90) days; or an order for relief shall be entered against the Company
under bankruptcy laws as now or hereafter in effect; or
 
(e)           any of the preceding events set forth in Subsections (c) or (d)
occurs with respect to the Parent,
 
then, and in every such event the Holder may, by written notice to the Company,
declare this Note (together with accrued Interest thereon) to be, and the
Principal (together with accrued Interest thereon) shall thereupon become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Company.  As used herein, a
“Business Day” means a day other than a Saturday, Sunday or a day on which
commercial banks are authorized or required to be closed in the State of
California.
 
4.           Payments; Extension of Maturity. All payments of the Principal and
Interest to be made by the Company in respect of this Note shall be made in
Dollars by wire transfer to an account designated by the Holder by written
notice to the Company.  All amounts payable under this Note shall be subject to
reduction by reason of Company’s or Parent’s setoff or counterclaim
 

 


 
-2-

--------------------------------------------------------------------------------

 

including pursuant to Section 6.6 of the Purchase Agreement.  If the Principal
and accrued and unpaid Interest become due and payable on any day other than a
Business Day, the Maturity Date shall be extended to the next succeeding
Business Day, and to such payable amounts shall be added the Interest which
shall have accrued during such extension period at the rate per annum herein
specified. Upon payment of the Principal and accrued Interest, Holder’s rights
under the Security Agreement and the Guaranty shall immediately terminate.
 
5.           Replacement of Note.  Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this Note,
and (in case of loss, theft or destruction) of indemnity reasonably satisfactory
to it, and upon reimbursement to the Company of all reasonable expenses
incidental thereto, and (if mutilated) upon surrender and cancellation of this
Note, the Company shall make and deliver to the Holder a new note of like tenor
in lieu of this Note.  Upon request by the Holder, the Company shall amend this
Note and deliver to the holders a replacement note reflecting any decrease in
the Principal pursuant to the terms of this Note.  Any replacement note made and
delivered in accordance with this Section 5 shall be dated as of the date
hereof.
 
6.           No Waivers by Delay or Partial Exercise.  No delay by the Holder in
exercising any powers or rights hereunder shall operate as a waiver of such
power or right, nor shall any single or partial exercise of any power or right
preclude other or further exercise thereof, or the exercise of any other power
or right hereunder or otherwise.
 
7.           Further Assurances.  The Holder and the Company agree to execute
such other documents, instruments, agreements and consents, and take such other
actions as may be reasonably requested by the other parties hereto to effectuate
the purposes of this Note.
 
8.           Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient, and if not, then on the next
Business Day, (c) five days after having been sent by registered or certified
mail, return receipt requested, postage prepaid, or (d) one day after deposit
with a nationally recognized overnight courier, specifying next day delivery,
with written verification of receipt.  All communications shall be sent as
follows:
 

 
If to the Holder:
IntegenX Inc.
   
5720 Stoneridge Drive, Suite 300
   
Pleasanton, California 94588
   
Facsimile:  (925) 574-7373
   
Attention: President
       
with a copy to:
IntegenX Inc.
   
5720 Stoneridge Drive, Suite 300
   
Pleasanton, California 94588
   
Facsimile:  (925) 574-7373
   
Attention: General Counsel




 


 
-3-

--------------------------------------------------------------------------------

 




 
If to the Company:
Wafergen, Inc.
   
7400 Paseo Padre Parkway
   
Fremont, California 94555
   
Facsimile:  (510) 793-8992
   
Attention: Ivan Trifunovich
       
with a copy to:
K&L Gates LLP
   
4350 Lassiter at North Hills Avenue, Suite 300
   
Raleigh, North Carolina 27609
   
Facsimile:  (919) 516-2028
   
Attention: D. Scott Coward, Esq.



Any of Company or Holder may change the address(es) to which notices to it are
to be sent by giving notice of such change to the other party in accordance with
this Section 8.
 
      9.           Headings.  Headings used in this Note are inserted for
convenience only and shall not affect the meaning of any term or provision of
this Note.
 
  10.           Assignment.  This Note and the rights and obligations hereunder
shall not be assignable or transferable by the Holder without the prior written
consent of the Company.   Any instrument purporting to make an assignment in
violation of this Section 10 shall be void.
 
  11.           Miscellaneous.  This Note shall inure to the benefit of the
Company and the Holder, and all their respective successors and permitted
assigns.  Nothing in this Note is intended or shall be construed to give to any
other person, firm or corporation any legal or equitable right, remedy or claim
under or in respect of this Note or any provision herein contained.
 
  12.           GOVERNING LAW.  THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA (WITHOUT GIVING EFFECT TO
ANY CHOICE OR CONFLICT OF LAWS PROVISIONS).
 
[SIGNATURE PAGE FOLLOWS]
 


 

 


 
-4-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
above written.





 
WAFERGEN, INC.
 
 
 
By:
/s/ Ivan Trifunovich
 
Name:
Ivan Trifunovich
 
Title:
Chief Executive Officer



 


[SIGNATURE PAGE TO SECURED PROMISSORY NOTE]
 

--------------------------------------------------------------------------------

 